835 F.2d 87
John Timothy EDMOND, Plaintiff-Appellant,v.F. DE LA ROSA, et al., Defendants-Appellees.
No. 87-2852
Summary Calendar.United States Court of Appeals,Fifth Circuit.
Jan. 4, 1988.

John Timothy Edmond, pro se.
Ron Shortes, Rowena M. Young, Asst. Attys. Gen., Austin, Tex., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Texas.
Before GEE, GARWOOD, and JONES, Circuit Judges.
PER CURIAM:


1
The district court judgment is affirmed for the reasons stated therein with one modification.  We modify the dismissal to ABATE that portion of appellants' claim that challenges his loss of good time and S-3 status.  The district court erred in construing Texas law to toll the statute of limitations on a prisoner's Sec. 1983 action during his confinement.  See Winton v. Burton, 582 F. Supp. 1044 (E.D.Tex.1984), citing Johnson v. McLean, 630 S.W.2d 790 (Tex.Civ.App.1982, no writ).


2
AFFIRMED AS MODIFIED.